[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#110)
After hearing held on defendant's motion to strike, it is hereby ORDERED:
Although the Connecticut Supreme Court has not ruled on the issue of whether the Connecticut Unfair Trade Practices Act (CUTPA), 42-110a et seq., Conn. Gen. Stat., applies to the activities of banks, the court is pursuaded by the well reasoned opinion of Judge Dranginis (Economic Development Association v. Cititrust, 3 Conn. L. Rptrs., No. 16, 517 (1991)) who concluded that our banking statutes contain "no pervasive provisions which establish the rights and responsibilities of banks to their customers."
It is widely held that CUTPA is a remedial statute which should be broadly construed. A fortiori, "[it] was designed by the legislature to put Connecticut in the forefront of state consumer protection." Heslin v. Connecticut Law Clinic of Trantolo  Trantolo, 190 Conn. 510, 515 ((1983). There being no explicit exemption applicable to banks, this court perceives no compelling reasons to deem insufficient the fifth count of the amended complaint.
The motion to strike is denied.
GAFFNEY, J.